DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-8, 10-11, 21-22, 24, 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, and 21, the closest prior art of record are Ye et al. (US 2016/0049323, Ye) in view of Kouno et al. (US 2017/0243778, Kouno), and further in view of Erickson et al. (US 2018/0148835, Erickson), as described in the Office Action mailed on 07/12/2021. However, Ye in view of Kouno, and further in view of Ericson does not disclose “the features have a height of about 10-50 microns” as recited in each of the independent claim. Further, it would not have been obvious to modify the features of Ye in view of Kouno, and further in view of Erickson to have the heights in the recited range. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722